Hocker, J.
(after stating the facts) : The assignments of error are based on the decree sustaining the demurrer and discussing the bill. The bill is exceedingly informal, having no introductory clause naming the defendants and stating its character. The appellees insist that it was intended as a bill of review, and argue it from that standpoint. The appellant contends that it is not a bill of review, but a bill to remove a cloud from his legal title to the lands described in it. The bill attacks the decree which is claimed to be a cloud on his title on two grounds. The first ground is that the Chancellor in making the decree, made a mistake in decreeing to McCabe the undivided half of Section 45, T. 16, R. 29, Avhich the written agreement of the parties filed in the case showed *633to be the property of the complainant Ropes. It is plain that a decree cannot bg attacked collaterally by a party to the suit in which it is rendered because of mistakes made by the Chancellor in construing the testimony. Black on Judgments (2nd ed.) Sec. 262. The second ground of attack is that the Circuit Court did not have jurisdiction to entertain a suit to set aside complainant Ropes’ deed, because that deed was made, by the Sheriff of this (Supreme) Court, and under its authority. We think it unnecessary to go into this question further than to say that taking the bill as one to remove a cloud the complainant below and appellant here does not by the allegations of his bill show himself entitled to equitable relief. He does not allege that the decree which he attacks was obtained by fraud, under such circumstances as will give jurisdiction to a Court of Equity, or that his title was equitable, or that the lands were wild and uncultivated, or that he was in possession of them. Sloan v. Sloan, 25 Fla. 53, 5 South. Rep. 603; Clem v. Meserole, 44 Fla. 191, 32 South. Rep. 783, and the numerous cases therein cited.
We find no error in the record. The decree appealed from is affirmed at the cost of appellant.
Taylor and Parkhill, JJ., concur;
Shackleford, C. J., and Cockrell, J., concur in the opinion.
Whitfield, J., disqualified, took no part.